Dear Mr. Macdonald:
A request for an opinion of this office was made on behalf of the Louisiana State Museum on July 7, 1981. The following questions were asked:
             1. Under present law, is the Custodian of Notarial Archives in and for the Parish of Orleans allowed to put on deposit original Plot Plans and Elevations with the Louisiana State Museum when the purpose in doing so is for the restoration, preservation and maintenance of such records and the Custodian will have in their place at his central office, facsimiles, exact in every detail, of those records which are being restored, maintained and preserved by the Louisiana State Museum?
             2. If the above described deposit by the Custodian of Notarial Archives in and for the Parish of Orleans cannot be made with the Louisiana State Museum under present law, can the above deposit be authorized by executive order of the governor, and without necessity of enabling legislation?
It is the opinion of this office that the Custodian of Notarial Archives may deposit with the State Museum those historically significant documents that are in imminent danger of ruin.
Cooperative endeavors between governmental agencies are specifically authorized in the Louisiana Constitution of 1974. Article 7, Section 14 (C) provides that "(F)or a public purpose, the state and its political subdivisions or political corporations may engage in cooperative endeavors with each other, . . . or with any public or private association, corporation, or individual."
Here the public purpose seems clear. The duties of the Custodian of Notarial Archives, as detailed in Louisiana Revised Statutes Title 35, Section 323A, specifically require that the records be preserved. The Louisiana Constitution of 1974 itself, at Article 12, Section 4, recognizes "(T)he right of the people to preserve, foster, and promote their respective historic linguistic and cultural origins . . ." Thus, the justification for cooperation in this instance seems clear.
Should you or members of the Board or legal committee require further assistance, please call upon us.
Very truly yours,
                                       WILLIAM J. GUSTE, JR. ATTORNEY GENERAL
                                   BY: __________________________ EAVELYN T. BROOKS Assistant Attorney General
ETB/gps